Exhibit 10.1

THIRD AMENDMENT

TO

LETTER OF CREDIT AGREEMENT



This Third Amendment to Letter of Credit Agreement (the "Amendment") is entered
into as of December 15, 2005, by and between COMERICA BANK ("Bank") and INTERNET
CAPITAL GROUP, INC. ("ICG"), ICG HOLDINGS, INC. ("ICG Holdings"), and INTERNET
CAPITAL GROUP OPERATIONS, INC. ("ICG Operations")(ICG, ICG Holdings, and ICG
Operations are sometimes referred to, individually, as a "Borrower" and
collectively, as the "Borrowers").

RECITALS

Borrowers and Bank are parties to that certain Letter of Credit Agreement dated
as of September 30, 2002 (as amended from time to time, including without
limitation that certain First Amendment to Letter of Credit Agreement dated
October 20, 2003, and that certain Second Amendment to Letter of Credit
Agreement dated as of December 15, 2004, together with any related agreements,
the "Agreement"). Hereinafter, all indebtedness owing by Borrowers to Bank shall
be referred to as the "Indebtedness." The parties desire to amend the Agreement
in accordance with the terms of this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

AGREEMENT

Incorporation by Reference

. The Recitals and the documents referred to therein are incorporated herein by
this reference. Except as otherwise noted, the terms not defined herein shall
have the meaning set forth in the Agreement.





Amendment to the Agreement

. Subject to the satisfaction of the conditions precedent as set forth in
Article IV hereof, the Agreement is hereby amended as set forth below.



 A. The definition of "Revolving Maturity Date" in Section 1.1 of the Agreement
    is hereby amended and restated in its entirety to read as follows:

    "Revolving Maturity Date" means December 14, 2006.

 B. Bank's primary address for notices set forth in Section 10 of the Agreement
    is hereby amended in its entirety to read as follows:

    "If to Bank:

    Comerica Bank

    m/c 4770

    75 E Trimble Road

    San Jose, CA 95131

    Attn: Manager

    FAX: (408) 556-5091"

 C. Section 12 of the Agreement is hereby amended and restated in its entirety
    to read as follows:

"12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law. Jurisdiction shall lie in the State of California. THE
UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE,
BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES. TO THE EXTENT PERMITTED
BY LAW, EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT)
WITH COUNSEL OF ITS, HIS OR HER CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THE
MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF
LITIGATION ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OTHER DOCUMENT,
INSTRUMENT OR AGREEMENT BETWEEN THE UNDERSIGNED PARTIES."

Legal Effect.

 A. The Agreement is hereby amended wherever necessary to reflect the changes
    described above. Borrowers agree that each Borrower has no defenses against
    the obligations to pay any amounts under the Indebtedness.
 B. Each Borrower understands and agrees that in modifying the existing
    Indebtedness, Bank is relying upon each Borrower's representations,
    warranties, and agreements, as set forth in the Agreement. Except as
    expressly modified pursuant to this Amendment, the terms of the Agreement
    remain unchanged, and in full force and effect. Bank's agreement to
    modifications to the existing Indebtedness pursuant to this Amendment in no
    way shall obligate Bank to make any future modifications to the
    Indebtedness. Nothing in this Amendment shall constitute a satisfaction of
    the Indebtedness. It is the intention of Bank and each Borrower to retain as
    liable parties, all makers and endorsers of Agreement, unless the party is
    expressly released by Bank in writing. No maker, endorser, or guarantor will
    be released by virtue of this Amendment. The terms of this paragraph apply
    not only to this Amendment, but also to all subsequent loan modification
    requests.
 C. This Amendment may be executed in two or more counterparts, each of which
    shall be deemed an original, but all of which together shall constitute one
    instrument. This is an integrated Amendment and supersedes all prior
    negotiations and agreements regarding the subject matter hereof. All
    modifications hereto must be in writing and signed by the parties.

Conditions Precedent
. Except as specifically set forth in this Amendment, all of the terms and
conditions of the Agreement remain in full force and effect. The effectiveness
of this Agreement is conditioned upon receipt by Bank of this Amendment, and any
other documents which Bank may require to carry out the terms hereof, including
but not limited to the following:

 A. This Amendment, duly executed by Borrowers;
 B. Corporation Resolutions and Incumbency Certification, duly executed by each
    Borrower;
 C. A legal fee from the Borrowers in the amount of $250; and
 D. Such other documents, and completion of such other matters, as Bank may
    reasonably deem necessary or appropriate.

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

INTERNET CAPITAL GROUP, INC.

 

INTERNET CAPITAL GROUP OPERATIONS, INC.

           

By: /s/ Suzanne L. Niemeyer

 

By: /s/ Suzanne L. Niemeyer

     

Title: Managing Director

 

Title: Vice President

           

ICG HOLDINGS, INC.

 

COMERICA BANK

           

By: /s/ Suzanne L. Niemeyer

 

By: /s/ Lafe C. Vittitoe

     

Title: Vice President

 

Title: Assistant Vice President

     

 